Citation Nr: 1616539	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-18 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of a cerebrovascular accident, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1986 to July 1991.

These matters come before the Board of Veterans' Affairs (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Board remanded these matters to the RO for additional development.  After the issuance of an August 2015 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2014 remand, the Board directed the AOJ to contact the Veteran in order to verify his current mailing address.  If the AOJ was unable to contact the Veteran, the Board instructed the AOJ to contact his representative to confirm the Veteran's contact information.  A copy of the January 2014 remand, including a cover sheet, was sent to the Veteran using a [redacted] address in [redacted], Mississippi.

According to a March 2015 report of general information, the AOJ attempted to contact the Veteran telephonically in order to verify his mailing address; however, for reasons unknown to the Board, the Veteran's telephone did not "take incoming calls."  In this report, the Veteran's mailing address is listed as the same [redacted] address to which a copy of the January 2014 Board remand was mailed.

According to a March 2015 report, the AOJ researched other possible identifying information for the Veteran, including his name, Social Security number, and mailing addresses.  Under the heading, "User-Supplied Information," the Veteran's mailing address was located on [redacted] in [redacted], Mississippi.  However, the research indicated the [redacted] mailing address in [redacted], Mississippi, may have only been effective from July 20, 2012 to March 18, 2014.  Curiously, the [redacted] address in [redacted], Mississippi, did not appear as a possible mailing addresses associated with the Veteran.

Despite the evidence indicating that the [redacted] mailing address in [redacted], Mississippi, may only have been effective until March 18, 2014, the AOJ utilized it for all correspondence sent to the Veteran dated after the March 2015 report.    Significantly, when scheduling the Veteran for a VA examination as it was directed to by the Board in the January 2014 remand, the AOJ utilized the [redacted] mailing address in [redacted], Mississippi.  Documentation associated with the Veteran's electronic claims file demonstrates that he failed to appear for the scheduled VA examination and, thus, it was cancelled.  The AOJ confirmed and continued the denial of the Veteran's above-captioned claims in an August 2015 supplemental statement of the case before remitting the appeal to the Board for further appellate review.

Since the January 2014 Board remand, the evidence of record did not include any correspondence from the Veteran, and none of the correspondence sent to the Veteran was returned as undeliverable.

The AOJ did not provide an explanation as to why the [redacted] mailing address in [redacted], Mississippi, was selected over the [redacted] mailing address in [redacted], Mississippi.  This is especially significant given that its own research indicated that this mailing address may only have been effective until March 18, 2014.  Moreover, in the January 2014 remand, the Board specifically instructed the AOJ to contact the Veteran's representative to verify the Veteran's contact information if the Veteran could not be reached.  The evidence of record includes no documentation demonstrating the AOJ undertook efforts to contact The American Legion in order to verify the Veteran's mailing address.  

The Board errs as a matter of law when it fails to ensure compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the AOJ did not contact The American Legion to verify the Veteran's mailing address, the Board finds that a remand is required.

The Veteran is reminded that, in the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, corresponding to VA's duty to assist the Veteran in obtaining information, is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran to verify his complete and current mailing address and document such efforts in the claims file.  If the Veteran cannot be reached, the AOJ must contact the representative to request confirmation of the Veteran's contact information.

If, and only if, the AOJ is able to verify the Veteran's mailing address, and the address is different than the [redacted] address, the AOJ must undertake the development discussed in the paragraphs below.

2.  The AOJ must request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed acquired psychiatric disabilities and/or residuals of a cerebrovascular accident.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.  All information obtained must be made part of the electronic claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

A specific request should be made for any additional treatment the Veteran received following his 2007 head injury.  See, e.g., August 2011 VA treatment record (noting history of approximately five-day hospitalization in 2007).

3.  The AOJ must then provide the Veteran with a VA examination to determine the etiological relationship between any current psychiatric disability and his active duty.  The AOJ must contact the scheduling VA Medical Center to ensure that the Veteran's verified mailing address is used to mail the notification letter.

Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic claims file must be made available to and reviewed by the examiner.  A complete rationale for all opinions expressed must be provided.

First, the examiner must identify all current psychiatric disabilities.  For each such disability identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that this disability manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances. 

Second, with respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

In providing this opinion, the examiner is asked to discuss the Veteran's contention that he developed a psychiatric disability due to his experiences while on a temporary duty assignment (TDY) in Saudi Arabia.  See, e.g., June 2008 written statement; service personnel records (showing TDY assignment in Saudi Arabia from October 1990 to April 1991).

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claims(s).  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, the AOJ must conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the Veteran for a VA examination for the residuals of a cerebrovascular accident claim, as appropriate.

6.  The claims must then be re-adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

